           Case 1:19-cv-12562-IT Document 17 Filed 02/18/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

 BRENNAN LANDY and CANDY
 WORKMAN, individually and on behalf of
 all others similarly situated,
                                                     Civil Action No. 1:19-cv-12562-IT
               Plaintiffs,
 v.

 SUNPATH LTD.

               Defendant.

                             DEFENDANT’S ASSENTED-TO MOTION TO
                              CONTINUE SCHEDULING CONFERENCE

        Defendant SunPath Ltd. respectfully requests that this Court continue the scheduling

conference – which is currently set for March 3, 2020 – to one of the following dates: March 13,

16, 18-20, 23-27, 30, or 31, 2020.

        The Court set the scheduling conference by a notice issued February 4, 2020 (Dkt. # 11).

        As grounds for this motion (the “Motion”), Defendant asserts that a short continuance of

the scheduling conference is required to accommodate the schedule of Defendant’s lead counsel,

who is located in Virginia.

        Counsel for all parties have conferred, and they have confirmed that the following dates

are currently available for a scheduling conference: March 13, 16, 18-20, 23-27, 30, and 31,

2020.

        No party will be prejudiced if this Motion is allowed. Indeed, Plaintiffs have assented to

this Motion.

        WHEREFORE, Defendant SunPath Ltd. respectfully requests that the Court allow this

Motion and reschedule the scheduling conference (currently set for March 3, 2020) for one of the

dates requested above.



                                                 1
   Case 1:19-cv-12562-IT Document 17 Filed 02/18/20 Page 2 of 3



Dated February 18, 2020       Respectfully submitted,

                              SUNPATH LTD.

                              By its attorneys,

                              /s/ Stephen D. Riden
                              Stephen D. Riden, BBO No. 644451
                              Beck Reed Riden LLP
                              155 Federal Street, Suite 1302
                              Boston, Massachusetts 02110
                              Telephone: (617) 500-8600
                              Facsimile: (617) 500-8665
                              sriden@beckreed.com

                              and

                              Mitchell N. Roth, Esq., (Admitted Pro Hac Vice)
                              Gregory M. Caffas, Esq., (Admitted Pro Hac Vice)
                              ROTH JACKSON
                              8200 Greensboro Drive, Suite 820
                              McLean, Virginia
                              (703) 485-3536
                              (703) 485-3533 (Facsimile)
                              mroth@rothjackson.com
                              gcaffas@rothjackson.com

                              and

                              Joseph P. Bowser, Esq., (Admitted Pro Hac Vice)
                              ROTH JACKSON
                              1519 Summit Avenue, Suite 102
                              Richmond, VA 23230
                              (804) 441-8701
                              (804) 441-8438 (Facsimile)
                              jbowser@rothjackson.com




                                 2
           Case 1:19-cv-12562-IT Document 17 Filed 02/18/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I, Stephen D. Riden, hereby certify that the documents filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on February
18, 2020.



                                                      Respectfully submitted,

                                                      /s/ Stephen D. Riden
                                                      Stephen D. Riden, BBO No. 644451
                                                      Beck Reed Riden LLP
                                                      155 Federal Street, Suite 1302
                                                      Boston, Massachusetts 02110
                                                      Telephone: (617) 500-8600
                                                      Facsimile: (617) 500-8665

                                                      Counsel for Defendant


                           LOCAL RULE 7.1(a)(2) CERTIFICATE

        I certify pursuant to Local Rule 7.1(a)(2) that counsel for the parties have conferred and
have attempted in good faith to resolve or narrow the issues presented by this Motion. Plaintiffs’
counsel has assented to the relief requested in this Motion.

                                                  /s/ Stephen D. Riden
                                                  Stephen D. Riden




                                                  3
